Citation Nr: 0841418	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from December 1965 to November 
1967.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  
The veteran appealed that decision to the BVA and the case 
was forwarded to the Board for appellate review.



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board observes that there is evidence in the 
claims file indicating that the veteran may currently have a 
diagnosis of PTSD attributed to in-service stressor events; 
specifically, the Board notes an October 2003 medical report 
to this effect.  Thus, the Board believes there is 
substantial importance to properly completing official 
stressor-verification research attempts which have previously 
been initiated in this case.  Upon a review of the record, 
the Board finds that the research attempts in this case have 
involved a pertinent error with regard to the veteran's dates 
of service stationed in Vietnam, and that a corrected 
research attempt remains necessary.

In an April 2006 deferred rating decision sheet, the RO noted 
that the veteran's stressor statements were "too vague and 
nonspecific" at that time to permit research for 
corroboration.  The RO sent a letter to the veteran in May 
2006 requesting greater specificity from the veteran.  The 
veteran's May 2006 reply provided additional detail regarding 
the alleged stressor events, and clearly explained that he 
"served in Viet-nam from May 1967 thru November 1967."  In 
July 2006, the RO initiated a formal service department 
research attempt regarding three discernable alleged stressor 
events presented in the veteran's testimony.  Although the 
veteran did not provide great specificity with regard to the 
date of each event, the RO made a reasonable attempt to 
direct research for the period of time in which the veteran 
served at the location in which the events were said to have 
taken place; the RO specified a date range of June 1967 
through November 1967.

Printouts of the replies from the U.S. Armed Services Center 
for Unit Records Research (CURR, as it was then known), 
reflect that an error was made in selecting an appropriate 
date range when attempting to complete the requested 
research.  Two of the three research summaries specify that 
research was preformed for records "for the period ending 
January 31, 1967."  This strongly suggests the research did 
not involve any records for the correct period during which 
the veteran was actually stationed in Vietnam.

A July 2007 internal RO email, documented in the claims file, 
reflects that an individual at the RO noticed this 
discrepancy.  However, after careful consideration, the Board 
is unable to conclude that subsequent attempts to remedy the 
error have resulted in adequate completion of the stressor 
verification research; it is not reasonably clear that an 
appropriate search has yet been performed.  In this regard, 
the Board notes that the RO did obtain a July 2007 addendum 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC, formerly CURR).  However, this addendum addresses 
only one of the claimed stressors researched.  Specifically, 
the Board notes that the veteran's claim of encountering a 
dud munitions within his unit's perimeter, reportedly 
resulting in some amount of official attention from the unit, 
does not appear to have yet been properly researched with an 
appropriate date range, despite the RO's request for such a 
verification attempt.  The documentation in the claims file 
reflects that the RO concluded that none of the stressors 
were verified, but the Board's review of the CURR and JSRRC 
responses does not indicate that the acknowledged error in 
the research attempts have been remedied, especially with 
regard to the veteran's alleged stressor event involving 
encountering a dud munitions; it appears that this claimed 
stressor has not yet been researched with the correct date 
range as originally requested by the RO.

To afford the veteran with every consideration in this claim, 
and in light of the fact that the record suggests that the 
veteran may be diagnosed with PTSD attributed to a stressor 
event during his service in Vietnam, the Board believes that 
it is important that the research attempts already initiated 
by the RO be appropriately completed before any determination 
be made as to whether the stressors may be corroborated by 
official records.

Moreover, additional development appears to be appropriate 
with regard to the veteran's claimed stressor event featuring 
his account of being shot at by fellow servicemen while he 
was on guard duty.  The Board notes that the July 2007 
printout of the CURR response concerning this stressor 
expresses that it may be worthwhile to make an appropriate 
records inquiry to the Director of the US ARMY Crime Records 
Center.  It was CURR's impression, that based on the 
veteran's description of the event, "There may be a criminal 
investigation report filed on this incident."  The claims 
file does not show any attempt to inquire about this matter 
to the Director of the US ARMY Crime Records Center.  The 
Board notes, in passing, that the veteran has identified a 
"Lieutenant Johnson" whom he recalls was also involved in 
the incident, and who reportedly transferred soon thereafter.  
The veteran's testimony at his July 2008 Board hearing 
further identified a "Captain Wolf" who was reportedly on 
duty at the time and made aware of the occurrence.  In 
providing every consideration to the veteran's claim, and in 
the interest of appropriately completing the already 
initiated official research attempts regarding the veteran's 
claimed stressors, the Board believes that the RO should 
attempt to make an appropriate inquiry to the Director of the 
US ARMY Crime Records Center, as was suggested by the CURR 
response concerning the friendly-fire stressor.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should ask the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia 
22315-3802 to attempt to verify through 
any relevant documents, the veteran's 
claimed stressor involving encountering an 
unexploded munitions at his base.  This 
request follows a prior report from 
CURR/JSRRC which reflected that research 
was conducted over an incorrect date 
range; thus, it is imperative that the new 
JSRRC response specifically verify that a 
correct date range is applied in 
researching documents pertaining to the 
period in which the veteran was actually 
stationed in Vietnam (March 1967 through 
November 1967.

2.  The RO should take appropriate action 
to reasonably follow through on the CURR 
suggestion that the veteran's claimed 
stressor event involving a friendly-fire 
incident may be researched by contacting: 
Director, US ARMY Crime Records Center, 
USACIDC, 6010 6th Street, Fort Belvoir, VA 
22060-5585.  This research effort and any 
results should be documented in the claims 
file.  If corroboration of the veteran's 
claimed stressor involving friendly-fire 
is determined to be unavailable, of if 
obtaining any research conclusion from the 
US ARMY Crime Records Center is determined 
to be impossible, the RO should note this 
information in the claims file.

3.  Following the receipt of a response 
from the JSRRC, and the completion of the 
inquiry to the US ARMY Crime Records 
Center, the RO should prepare a report 
detailing the nature of any stressor which 
it has determined is established by the 
record.  If no stressor has been verified, 
the RO should so state in its report.  
This report is then to be added to the 
claims folder.

4.  If, and only if, a claimed stressor 
event is found to be verified, the veteran 
should be afforded a psychiatric 
examination to determine if any current 
PTSD diagnosis is etiologically linked to 
service.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or, in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




